Case 0:20-cv-60416-AMC Document 110-11 Entered on FLSD Docket 08/13/2021 Page 1 of 6




                      EXHIBIT 105
Case 0:20-cv-60416-AMC Document 110-11 Entered on FLSD Docket 08/13/2021 Page 2 of 6
           Case 0:20-cv-60416-AMC Document 110-11 Entered on FLSD Docket 08/13/2021 Page 3 of 6




Document title: Ensure | Definition of Ensure by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/ensure
Capture timestamp (UTC): Tue, 10 Aug 2021 13:31:34 GMT                                            Page 1 of 4
           Case 0:20-cv-60416-AMC Document 110-11 Entered on FLSD Docket 08/13/2021 Page 4 of 6




Document title: Ensure | Definition of Ensure by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/ensure
Capture timestamp (UTC): Tue, 10 Aug 2021 13:31:34 GMT                                            Page 2 of 4
           Case 0:20-cv-60416-AMC Document 110-11 Entered on FLSD Docket 08/13/2021 Page 5 of 6




Document title: Ensure | Definition of Ensure by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/ensure
Capture timestamp (UTC): Tue, 10 Aug 2021 13:31:34 GMT                                            Page 3 of 4
           Case 0:20-cv-60416-AMC Document 110-11 Entered on FLSD Docket 08/13/2021 Page 6 of 6




Document title: Ensure | Definition of Ensure by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/ensure
Capture timestamp (UTC): Tue, 10 Aug 2021 13:31:34 GMT                                            Page 4 of 4
